Title: To James Madison from Philip DePeyster, 3 March 1806 (Abstract)
From: DePeyster, Philip
To: Madison, James


                    § From Philip DePeyster. 3 March 1806, New York. “John Lyle Esqr. our recently appointed Consul for the Island of Curacao is no more, we have the account of his death by the arival last week at this port of the Schooner Hannah Bartly Capt. Mathews in 24 days from that Island, Grant Forbes & Co. owners whose consignee he was & we have the Confirmation by the Sch: Franklin Robt. Jones Master in 28 days from the Same port—he died very suddenly as Capt. Jones dined with him but a few days before he attended his funeral.
                    “Therefore if no proceedings have been had on my application for the appointment of Consul to the Island of Guadaloupe or Martineque, permit me to return to the prayer of my former petition and again Solicit the appointment to that office for Curacao.”
                